          Case 1:18-cv-12386-RA Document 8 Filed 02/26/19 Page 1 of 1
             Case 1:18-cv-12386-RA Document 7 Filed 02/25/19 Page 1 of 1



LIPSKY LOWEj                                                                          Christopher H. Lowe - Partner
AN     EMPLOYMENT               LAW     FIRM                                          630 Third Avenue, Fifth Floor
                                                                                        New York, New York 10017
                                                                                               Main: 212.392.4772
                                                                                              Direct: 212.741/7676
                                                                                                Fax: 212.444.1030
                                        k,! np   r-1,   f's   n ,-, ;\ ~ [l tn f '1,fo :fl
                                                                                      P     chris@lipskylowe.com

                                        IVi LNi tfl                ' f'j LJ U~i:)k:LJ         www.lipskylowe.com

                                                              February 25, 2019
                                                                                        I   liSDC-SDNY
     VIA ECF                                                                                DOCL1l\1ENT
      The Honorable Ronnie Abrams, U.S.D.J.
                                                                                            EL ECTRO'.\ICALL Y FILED
      U.S. District Court for the Southern District of New York
                                                                                            DOC   ii:
      Thurgood Marshall United States Court House                                               ---------
      40 Foley Square
      New York, New York 10007
                                                                                        i·~P\11 Fil.ED:/
                                                                                        i                /J0 // j
                                                                                                         r   '
                                                                                        L-------- --------- .., ----- . -
            Re:     Fischler v. Just An Oven Corp., et al., I: 18-cv-12386 (RA)

     Dear Judge Abrams:

             This firm represents Plaintiff Brian Fischler in the above-referenced matter,
     alleging that Defendant's website violates Title III of the American's with Disabilities Act
     because it is not equally accessible to individuals with impaired sight. We write to
     respectfully request that the March 8, 2019 Initial Pretrial Conference (Dkt. 5) be adjourned
     forty-five days.

              Defendant was served with the Summons and Complaint on January 9, 2019. (Dkt.
     6). However, no attorney representing Defendant has contacted this firm or filed a Notice
     of Appearance. This is the likely result of the Defendant having been served via the
     Secretary of State, as a delay sometimes occurs between a company being served under
     this method and actually receiving notice of being served. Because of this like! ihood and
     to conserve judicial resources, Plaintiff makes this request to adjourn the conference. We
     are also reaching out directly to Defendant to ascertain whether they are the current default
     status, and whether they would like to avoid default proceedings.

            This is the first request to adjourn this conference. The adjournment, if granted,
     would not affect any other deadlines or conferences.

            We appreciate the Court's consideration of this request.


                                                 Respectfully submitted,
                                                 LIPSKY LOWE LLP
     Application Granted. The iriitial conference in this case scheduled for March 8, 2019 is
     hereby adjourned and rescheduled for April 26, 2019 at 3 p.m.

     Plaintiff shall serve a copy of this Order to Defendant no later than I e uary 28, 20 I 9.

     SO ORDERED.                                                                                            __,.,.,)
                                                                                  H     . Ronnie Abrams
                                                                                       ruary 26, 2019
